Citation Nr: 0522062	
Decision Date: 08/15/05    Archive Date: 08/25/05

DOCKET NO.  97-13 629A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for lumbosacral strain. 

2.  Entitlement to service connection for tinnitus.  

3.  Entitlement to an increased (compensable) rating for a 
nose deflection. 

4.  Entitlement to an increased (compensable) initial rating 
for bilateral hearing loss. 




REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel

INTRODUCTION

The veteran served on active duty from June 1965 to May 1967. 

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from adverse action by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Waco, Texas.  Service 
connection for bilateral hearing loss was granted by an 
October 2002 rating decision.  The veteran expressed 
disagreement with this initial rating; accordingly, the 
principles enumerated in Fenderson v. West, 12 Vet. App. 119 
(1999) with respect to "staged ratings" are for application 
with respect to this claim, and this issue has been listed 
accordingly on the first page.   


FINDINGS OF FACT

1.  There is no competent evidence linking a current back 
disability, to include lumbosacral strain, to in-service 
symptomatology or pathology, or to in-service aggravation of 
a back disability that pre-existed service.  

2.  There is no competent evidence demonstrating that the 
veteran has a current disability associated with tinnitus as 
result of in-service symptomatology or pathology. 

3.  Residuals of a nose deflection do not include an 
obstruction of 50 percent of the nasal passage on both sides, 
or complete obstruction on one side.  

4.  Hearing acuity is at worst Level II in the right ear and 
Level III in the left ear, as provided in the Rating 
Schedule.  


CONCLUSIONS OF LAW

1.  A back disorder, to include lumbosacral strain, was not 
incurred in or aggravated by service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. §§ 3.102, 3.303 (2004). 
 
2.  Tinnitus was not incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.102, 3.303 
(2004). 

3.  The criteria for a compensable rating for a nose 
deflection are not met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 3.102, 3.321, Part 4, 4.97, Diagnostic Code (DC) 
6502 (2004).   

4.  The criteria for a compensable initial rating for 
bilateral hearing loss are not met. 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.102, 3.321, Part 4, 4.85, DC 6100 
(2004).    


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2003)).  In addition, VA 
has published regulations to implement many of the provisions 
of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2004)).

The Board is aware that there has been a significant amount 
of analysis pertaining to the effective date, the scope, and 
the remedial aspects of the VCAA.  See, e.g., Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005); Quartuccio v. Principi, 
16 Vet. App. 183 (2002); Kuzma v. Principi, 341 F.3d 1327 
(Fed. Cir. 2003); Paralyzed Veterans of America v. Secretary 
of Veterans Affairs, 345 F.3d 1344 (Fed. Cir. 2003) (but see 
Public Law No. 108-183, § 701, 117 Stat. 2651, 2670-71 (Dec. 
16, 2003); Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See 
also VAOPGCPREC 11-00 (Nov. 27, 2000); VAOPGCPREC 7-2003 
(Nov. 19, 2003); VAOPGCPREC 8-2003 (Dec. 22, 2003); 
VAOPGCPREC 1-2004 (Feb. 24, 2004).

Given the uncertainty as to the precise application of the 
VCAA, exemplified in the authorities cited above, the Board 
assumes that the VCAA is applicable to this appeal.  The 
Board is aware that in Pelegrini, cited above, the Court 
stated that, under the VCAA,

the Secretary must provide notice . . . that 
informs the claimant of any information and 
evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to 
provide.  Furthermore . . . , in what can be 
considered a fourth element of the requisite 
notice, VA must "also request that the claimant 
provide any evidence in the claimant's possession 
that pertains to the claim."  38 C.F.R. 
§ 3.159(b)(1); see 38 U.S.C. § 5103A(g) . . . .

Pelegrini, supra, at 121.

The VA General Counsel has issued a precedent opinion 
interpreting the Court's decision in Pelegrini.  In essence, 
and as pertinent herein, the General Counsel endorsed the 
notice requirements quoted immediately above, and held that, 
to comply with VCAA requirements,

the Board must ensure that complying notice is 
provided unless the Board makes findings regarding 
the completeness of the record or as to other 
facts that would permit [a conclusion] that the 
notice error was harmless, including an 
enumeration of all evidence now missing from the 
record that must be a part of the record for the 
claimant to prevail on the claim.

VAOPGCPREC 7-2004 (July 16, 2004).  

In a recent case, Mayfield v. Nicholson, supra, the Court 
addressed the meaning of prejudicial error (38 U.S.C.A. 
§ 7261(b)), what burden each party bears with regard to the 
Court taking due account of the rule of prejudicial error, 
and the application of prejudicial error in the context of 
the VCAA duty-to-notify (38 U.S.C.A. § 5103(a)).  

Considering the decisions of the Court in Pelegrini and 
Mayfield and the opinion of the General Counsel, the Board 
finds that the requirements of the VCAA have been satisfied 
in this matter, as discussed below.

In multiple letters, the RO advised the veteran of the VCAA 
and its effect on his claims.  In addition, the veteran was 
advised, by virtue of detailed October 1996 and July 2004 
statements of the case (SOCs) and a December 2002 
supplemental SOC issued during the pendency of this appeal, 
of the pertinent law, and what the evidence must show in 
order to substantiate his claims.  The Board therefore 
believes that appropriate notice has been given in this case.  
The Board notes, in addition, that a substantial body of lay 
and medical evidence was developed with respect to the 
veteran's claims, and that the SOCs and SSOC issued by the RO 
clarified what evidence would be required to establish 
entitlement to the benefits sought.  Further, the claims file 
reflects that the December 2002 SSOC and July 2004 SOC 
contained the new duty-to-assist regulation codified at 38 
C.F.R. § 3.159 (2004).  See Charles v. Principi, 16 Vet. App. 
370, 373-74 (2002).  All the above notice documents must be 
read in the context of prior, relatively contemporaneous 
communications from the RO.  See Mayfield v. Nicholson, 
supra, at 125.  

The Board concludes that the notifications received by the 
veteran adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
veteran relative to his claims has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  Thus, for these reasons, 
any failure in the timing or language of VCAA notice by the 
RO constituted harmless error.

Accordingly, the Board finds that VA has satisfied its duty 
to assist the veteran in apprising him as to the evidence 
needed, and in obtaining evidence pertaining to his claims, 
under the VCAA.  The Board, therefore, finds that no useful 
purpose would be served in remanding this matter for yet more 
development.  Such a remand would result in unnecessarily 
imposing additional burdens on VA, with no additional benefit 
flowing to the veteran.  The U.S. Court of Appeals for 
Veterans Claims has held that such remands are to be avoided.  
See Winters v. West, 12 Vet. App. 203 (1999) (en banc), 
vacated on other grounds sub nom. Winters v. Gober, 219 F.3d 
1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  
In fact, the Court has stated, "The VCAA is a reason to 
remand many, many claims, but it is not an excuse to remand 
all claims."  Livesay v. Principi, 15 Vet. App. 165, 178 
(2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2004); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  If the 
probative weight of the negative evidence exceeds that of the 
positive, the claim shall be denied.  Gilbert, supra.

II.  Service Connection Claims

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303(a), 3.304.  
There are some disabilities, including arthritis, for which 
service connection may be presumed if the disorder is 
manifested to a degree of 10 percent or more within one year 
after separation from service.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137; 38 C.F.R. §§ 3.307, 3.309.
 
Where there is a chronic disease shown as such in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless 
clearly attributable to intercurrent causes. 38 C.F.R. 
§ 3.303(b).  When a condition noted during service is not 
shown to be chronic, or the fact of chronicity in service is 
not adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support the 
claim.  Id.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of: (1) a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).

It is clear that "[t]he regulations regarding service 
connection do not require that a veteran must establish 
service connection through medical records alone."  
Triplette v. Principi, 4 Vet. App. 45, 49 (1993), citing 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).  It is 
equally clear, however, that the resolution of issues which 
involve medical knowledge, such as diagnosis of disability 
and determination of medical etiology, require professional 
evidence.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge"), aff'd sub nom. Routen 
v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. 
Ct. 404 (1998).
 
By statute, a veteran will be considered to have been in 
sound condition when examined, accepted, and enrolled for 
service, except as to defects, infirmities, or disorders 
noted at entrance into service, or where clear and 
unmistakable evidence demonstrates that an injury or disease 
existed prior thereto and was not aggravated by service.  38 
U.S.C.A. § 1111.  Only such conditions as are recorded in 
examination reports are to be considered as noted.  38 C.F.R. 
§ 3.304(b).

A preexisting disability or disease will be considered to 
have been aggravated by active service when there is an 
increase in disability during service, unless there is clear 
and unmistakable evidence (obvious and manifest) that the 
increase in disability is due to the natural progress of the 
disability or disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306 
(a), (b).  Aggravation of a preexisting condition may not be 
conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during, and subsequent to service.  38 U.S.C.A. § 
1153; 38 C.F.R. § 3.306(b).  See Falzone v. Brown, 8 Vet. 
App. 398, 402 (1995) (holding that the presumption of 
aggravation created by section 3.306 applies only if there is 
an increase in severity during service); Akins v. Derwinski, 
1 Vet. App. 228, 231 (1991).

The Board notes that the language of the aforementioned 
regulation at 38 C.F.R. § 3.304(b) provides that the 
presumption of soundness in 38 U.S.C.A. § 1111 may be 
rebutted merely by proof of preexistence of the disorder in 
issue, while the statute declares that the condition must be 
both shown to have existed before service and not to have 
been aggravated by service.  The Court, in Cotant v. 
Principi, 17 Vet. App. 116 (2003), has identified that 
apparent conflict between the statute and regulation, and the 
VA General Counsel (GC) has issued a precedential opinion, 
VAOPGCPREC No. 3-2003 (July 16, 2003), holding subsection 
3.304(b) to be invalid insofar as it requires a claimant to 
show an increase in severity of the claimed disorder before 
VA's duty under the second prong of the rebuttal standard 
applies.  In conformity with the Court's analysis and the GC 
opinion, the Board cites 38 C.F.R. § 3.304(b) herein only for 
the provisions of the regulation that have not been 
invalidated.

The plain language of 38 U.S.C.A. § 1111 provides that the 
presumption of soundness is rebutted only if clear and 
unmistakable evidence establishes both that: (1) the 
condition existed prior to service; and (2) the condition was 
not aggravated by service.  VAOGCPREC 3-2003 (July 16, 2003). 

The Court has stated that the word "unmistakable" means 
that an item cannot be misinterpreted and misunderstood, 
i.e., it is undebatable.  Vanerson v. West, 12 Vet. App. 254, 
258 (1999) (citing Webster's New World Dictionary 1461 (3rd 
Coll. ed. 1988); cf. Crippen v. Brown, 9 Vet. App. 412, 418 
(1996) (stating that "clear and unmistakable error" means 
an error that is undebatable); Russell v. Principi, 3 Vet. 
App. 310 (1992) (en banc) ("The words 'clear and 
unmistakable error' are self-defining.  They are errors that 
are undebatable, so that it can be said that reasonable minds 
could only conclude that the original decision was fatally 
flawed.").  

Mere history provided by the veteran of the pre-service 
existence of conditions recorded at the time of the entrance 
examination does not, in itself, constitute a notation of a 
preexisting condition.  38 C.F.R. § 3.304(b)(1); Paulson v. 
Brown, 7 Vet. App. 466, 470 (1995); Crowe v. Brown, 7 Vet. 
App. 238, 246 (1995).  The Court has held that the 
presumption of soundness upon entry into service may not be 
rebutted without "contemporaneous clinical evidence or 
recorded history" in the record.  Miller v. West, 11 Vet. 
App. 345, 348 (1998).  Subsequently, a higher court explained 
the Miller decision by noting that "[n]othing in the court's 
opinion suggests that without such evidence the presumption 
can never be rebutted," emphasizing that any such 
determination must consider "how strong the other rebutting 
evidence might be."  Harris v. West, 203 F. 3d. 1347, 1351 
(Fed. Cir. 2000).

As noted, under 38 U.S.C.A. § 1111, the presumption of 
soundness may be rebutted by clear and unmistakable evidence 
that a disease or injury existed prior to service and was not 
aggravated therein.  The burden of proof is upon VA to rebut 
the presumption by producing that clear and unmistakable 
evidence.  See Kinnaman v. Principi, 4 Vet. App. 20, 27 
(1993).  The determination of whether there is clear and 
unmistakable evidence that a defect, infirmity, or disorder 
existed prior to service should be based upon "thorough 
analysis of the evidentiary showing and careful correlation 
of all material facts, with due regard to accepted medical 
principles pertaining to the history, manifestations, 
clinical course, and character of the particular injury or 
disease or residuals thereof."  38 C.F.R. § 3.304(b)(1).

If a disability is found to have preexisted service, then 
service connection may be predicated only upon a finding of 
aggravation during service.  Paulson v. Brown, 7 Vet. App. 
466, 468 (1995).  Temporary or intermittent flare-ups during 
service of a preexisting injury or disease are not sufficient 
to be considered "aggravation in service" unless the 
underlying condition, as contrasted to symptoms, is worsened.  
Jensen v. Brown, 4 Vet. App. 304, 306-307 (1993), citing Hunt 
v. Derwinski, 1 Vet. App. 292 (1991).

A.  Back Disability

Turning to a discussion of the pertinent facts, the only 
service medical records  available are induction examination 
reports and February 1967 separation examination and medical 
history reports.  None of these documents contains any 
reference to a back disorder.  The first post-service 
evidence of a back disability is contained in reports form a 
physician dated in January 1991 reflecting treatment for disc 
disease of the lumbar spine.  These reports show the veteran 
reporting a 30-year history of back pain that was "not bad" 
until October 1990, at which time he felt a "pop" in his 
back.  Neither these clinical reports, nor any other clinical 
evidence of record, contains any clinical evidence or medical 
opinion linking a current back disability to service.  

In written contentions of record, including those contained 
on a statement submitted by the veteran in May 1996, the 
veteran asserted that he had a back disability that existed 
prior to service which was aggravated by his duties during 
service, and that he was treated repeatedly for a back 
disability while on active duty.  He has submitted statements 
from acquaintances attesting to this assertion as well, with 
some of these statements indicating that the veteran 
originally hurt his back prior to service while working at a 
Coca Cola bottling facility.  The veteran has also requested 
a VA examination to assist in the adjudication of his claim.  

The Board is aware of the decision in Hayre v. West, 188 F.3d 
1327 (Fed. Cir. 1999), which held that a single request for 
pertinent service medical records does not fulfill the duty 
to assist, and that inherent in the duty to assist is a 
requirement to notify the veteran if VA is unable to obtain 
pertinent service medical records so that the veteran may 
know the basis for the denial of his claim, may independently 
attempt to obtain service medical records, and may submit 
alternative evidence.  In this regard, review of the claims 
file indicates that the RO has conducted sufficient efforts 
to obtain any additional service medical records which may be 
available, to include contacting the veteran to request any 
such records which he may have in his possession.  The 
veteran has responded that he has no service medical records, 
and indicated in a June 2004 response to a letter informing 
him of the provisions of the VCAA that he felt that he had 
submitted "sufficient medical records" and that VA already 
has sufficient medical records to adjudicate his claim.  

Moreover, to the extent that there may be additional service 
medical records that have been lost, these would not shed any 
light on the issue of whether there is a medical nexus 
between any current back disability and the claimed in-
service back disability.  In addition, given the negative 
separation examination, the lack of any clinical evidence of 
a back disability for over 20 years after separation from 
service, and the lack of any competent medical evidence 
suggesting a relationship between a current back disability 
to service, this is not the type of case in which the 
additional delay in the adjudication of the veteran's claim 
which would result from scheduling him for a VA examination 
would be justified, particularly given the fact that claim 
for service connection for a back disability has been pending 
since 1995.  For the same reasons, a remand for additional 
development or adjudication pursuant to the directives of 
Cotant and VAOPGCPREC No. 3-2003 would not be justifiable or 
appropriate.  

The Board wishes to make it clear that it understands that, 
in cases where records once in the hands of the Government 
are missing, the Board has a heightened obligation to explain 
its findings and conclusions and to consider carefully the 
benefit-of-the-doubt rule.  See O'Hare v. Derwinski, 1 Vet. 
App. 365, 367 (1991); Pruitt v. Derwinski, 2 Vet. App. 83, 85 
(1992).  The Board's analysis has been undertaken with this 
heightened duty in mind.  The caselaw does not, however, 
lower the legal standard for proving a claim for service 
connection, but rather increases the Board's obligation to 
evaluate and discuss in its decision all of the evidence that 
may be favorable to the appellant.  See Russo v. Brown, 9 
Vet. App. 46, 51 (1996).  In this case, there is simply no 
competent evidence linking a current back disability to 
service.  The Board recognizes the veteran's sincere belief, 
and respects his right to offer his opinion in this regard, 
that he does have a back disability that is of in-service 
origin, to include by way of aggravation.  However, neither 
he, nor the laypersons who have submitted statements on his 
behalf are deemed competent to present evidence as to 
diagnosis, medical etiology, or causation.  See Routen, 
Espiritu, supra.  As such, the Board finds that the probative 
value of this positive evidence is outweighed by the negative 
evidence of record, Therefore, the claim for service 
connection for a back disability must be denied.  Gilbert, 1 
Vet. App. at 49.

B.  Tinnitus

The separation examination conducted in February 1967 
reflected hearing loss in the left ear, and service 
connection for bilateral hearing loss has been granted.  
There is no reference to tinnitus in the report of this 
examination, or in the contemporaneous medical history 
report.   

An examination specifically requested by the RO to determine 
whether the veteran has tinnitus as a result of service was 
completed in December 2003.  The veteran reported at that 
time that he suffered from occasional bilateral tinnitus, and 
that this condition had begun approximately two years prior 
to the examination.  With respect to the etiology of 
tinnitus, the VA physician who conducted the examination 
specially indicated that the claims file had been reviewed, 
and that, while the review revealed healing loss during 
service, there was no evidence contained in the claims file 
of evidence of complaints or treatment for tinnitus.  As a 
result, the examiner stated that insufficient information was 
available to determine the etiology of the veteran's tinnitus 
without resorting to speculation.  

The Board's review of the claims file reveals no evidence of 
complaints of or treatment for tinnitus in the available 
service medical records.  The veteran did refer to having 
tinnitus at an October 2002 VA examination, but indicated at 
that time that it occurred only occasionally and was not a 
problem.  A private clinical report dated in February 2004 
stated that the veteran has chronic tinnitus that has become 
worse over the last two to three years, and that he has 
significant problems understanding people, particularly when 
there is background noise.  The physician who completed this 
report did not express an opinion as to the etiology of the 
veteran's tinnitus, and there is otherwise no clinical 
evidence or medical opinion linking a current disability 
associated with tinnitus to service.   

As above, the Board is cognizant of the fact that the servile 
medical records may be incomplete.  Nevertheless, given the 
fact that tinnitus was not identified by an examiner or 
complained of by the veteran at the time of the examination 
conducted upon service separation, the veteran's statement at 
the November 2003 VA examination that he had only been 
suffering from tinnitus for approximately two years, and the 
lack of any competent evidence linking a current disability 
associated with tinnitus to service, the Board finds the 
probative weight of the negative evidence to exceed that of 
the positive, which is limited to the uncorroborated lay 
assertions of the veteran.  Therefore, the claim for service 
connection for tinnitus must be denied.  Gilbert, Routen, 
Espiritu, supra.  

III.  Increased Rating Claims

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities.  
Where there is a reasonable doubt as to the degree of 
disability, such doubt shall be resolved in favor of the 
claimant, and where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. §§ 3.102, 
4.3, 4.7.  In addition, the Board will consider the potential 
application of the various other provisions of 38 C.F.R., 
Parts 3 and 4, whether or not they were raised by the veteran, 
as well as the entire history of the veteran's disorder in 
reaching its decision, as required by Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

A.  Nose Deflection

A compensable (10 percent) rating for residuals of traumatic 
deviation of the nasal septum requires an obstruction of 50 
percent of the nasal passage on both sides, or complete 
obstruction on one side.  38 C.F.R. § 4.97, DC 6502.  

The veteran has service connection in effect for a disability 
characterized as a "nose deflection."  A noncompensable 
rating has been assigned for this disability for, according 
to the September 1996 rating decision, an unknown period of 
time (this rating decision indicated that the adjudicators 
were working at that time with a rebuilt claims file).   

Pertinent medical evidence with respect to this issue is 
contained in reports from an October 2002 VA examination.  
The physician who conducted this examination indicated that 
the claims file had been reviewed.  A history was reported by 
the veteran at that time of being told at a VA medical center 
in the early 1970s that he had a deviated septum.  The 
veteran declined to have surgery at that time because he was 
experiencing no problems from the condition.  He did describe 
current symptomatology, to include chronic nasal congestion 
that forced him to breathe through his mouth.  However, he 
stated that when he closes his mouth and "concentrates," he 
is able to breath through his nose.  He did not report any 
purulent discharge or dyspnea at rest or on exertion, and he 
stated that he was not on any type of treatment for a sinus 
condition and did not recall having a diagnosis of sinusitis.  
He did describe symptoms of allergic rhinitis including a 
runny nose and chronic nasal congestion.  He also reported 
having a headache approximately one to two times per week for 
years.  

Upon physical examination in October 2002, a "mildly" 
deviated septum to the left was noted.  The airways were 
patent and the mucosa was without erythema or exudates.  The 
gums were pink and moist without bleeding or lesions.  The 
pharynx was without swelling, erythema, exudates, or 
ulcerations, and there was no tenderness to palpation over 
the frontal or maxillary sinuses.  The lungs were clear to 
auscultation bilaterally.  A CT scan of the sinuses was 
accomplished and, following this procedure, the examiner 
noted that there was "no evidence of sinus condition by 
history or CT of [the] sinus[es]."  Additional pertinent 
findings include reports from a November 2003 VA examination 
which revealed a 20 percent blockage on the right side of the 
nose.  

Applying the pertinent criteria to the facts summarized 
above, a compensable (i.e., 10 percent rating) for a 
deflected/deviated septum requires an obstruction of 50 
percent of the nasal passage on both sides or complete 
obstruction on one side.  Clearly, the VA examination 
findings cited above do not reflect, or even approach, such 
disability, nor are there any other findings from these 
examinations which would warrant compensation under any other 
potentially applicable diagnostic code. 

Also considered by the Board have been the provisions of 
38 C.F.R. § 3.321(b)(1), which state that when the disability 
picture is so exceptional or unusual that the normal 
provisions of the Rating Schedule would not adequately 
compensate the veteran for his service-connected 
disabilities, an extraschedular evaluation will be assigned.  
If the question of an extraschedular rating is raised by the 
record or by the veteran before the Board, the correct course 
of action is for the Board to raise the issue and remand the 
matter if warranted for a decision in the first instance by 
the RO, which has the delegated authority to assign such a 
rating in the first instance, pursuant to 38 C.F.R. § 3.321 
(2003).  See Bagwell v. Brown, 9 Vet. App. 157, 158 (1996); 
Floyd v. Brown, 9 Vet. App. 88, 94 (1996).  In this regard, 
the Board notes that neither frequent hospitalization nor 
marked interference with employment due to the veteran's 
service-connected deflected septum has been demonstrated, nor 
is there any other evidence that this condition involves such 
disability that an extraschedular rating would be warranted 
under the provisions of 38 C.F.R. § 3.321(b)(1).  The Board 
therefore finds that further consideration or referral of 
this matter under the provisions of 38 C.F.R. § 3.321(b)(1) 
is not necessary or appropriate.

The veteran asserts a much more debilitating condition due to 
his deflected septum than was demonstrated by the evidence 
cited above, and the Board fully respects the veteran's 
sincere assertions in this case.  However, it finds the 
probative weight of this positive evidence to be overcome by 
the more objective negative evidence cited above.  See Routen 
v. Brown, 10 Vet. App. 183, 186 (1997), aff'd sub nom. Routen 
v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. 
Ct. 404 (1998).  See also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992); Francisco v. Brown, 7 Vet. App. at 55 (1994).  
Thus, as the probative weight of the negative evidence 
exceeds that of the positive, the claim for a compensable 
rating for a deflected septum must be denied.  Gilbert, 
supra.   

B.  Bilateral Hearing Loss

The amended version of the Ratings Schedule provides a table 
for rating purposes (Table VI) to determine a Roman numeral 
designation (I through XI) for hearing impairment, 
established by a State-licensed audiologist including a 
controlled speech discrimination test (Maryland CNC), and 
based upon a combination of the percent of speech 
discrimination and the pure tone threshold average which is 
the sum of the pure tone thresholds at 1000, 2000, 3000, and 
4000 Hertz divided by four.  See 38 C.F.R. § 4.85 (effective 
June 10, 1999).  Table VII is used to determine the 
percentage evaluation by combining the Roman numeral 
designations for hearing impairment of each ear.  The 
horizontal row represents the ear having the poorer hearing 
and the vertical column represents the ear having the better 
hearing.  Id.  It should be noted that the amendment made no 
changes, with the exceptions codified at 38 C.F.R. § 4.86 
listed below, to the method of determining the percentage 
evaluations for hearing impairment, and that Tables VI, VIA, 
and VII remain the same.  

Notwithstanding the above, the amended regulations codified 
at 38 C.F.R. § 4.86 provide for two new provisions for 
evaluating veterans with certain patterns of hearing 
impairment that cannot always be accurately assessed under 
section 4.85, due to the fact that the speech discrimination 
test may not reflect the severity of communicative 
functioning these veterans experience.  Under the amended 
38 C.F.R. § 4.86, when the pure tone threshold at each of the 
four specified frequencies (1000, 2000, 3000, and 4000 Hertz) 
is 55 decibels or more, the rating specialist will determine 
the Roman numeral designation for hearing impairment from 
either Table VI or Table VIA, whichever results in the higher 
numeral.  Also, when the pure tone threshold is 30 decibels 
or less at 1000 Hertz and 70 decibels or more at 2000 Hertz, 
the rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIA, whichever results in the higher numeral.  64 Fed. 
Reg. 25,202-10 (May 11, 1999) codified at 38 C.F.R. § 4.86 
(effective June 10, 1999).  

"[T]he assignment of disability ratings for hearing 
impairment are derived by a mechanical application of the 
rating schedule to the numeric designations assigned after 
audiometric evaluations are rendered."  Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  

In light of the fact that the claim for increased 
compensation at issue stems from an appeal of the initial 
noncompensable rating assigned for bilateral hearing loss by 
the October 2002 rating decision, the adjudication below will 
include consideration of whether there is any basis for 
"staged" ratings.  See Fenderson v. West, 12 Vet. App. 119 
(1999). 

On the authorized audiological evaluation in October 2002, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
35
85
80
LEFT
15
20
40
75
75

These findings result in average hearing thresholds for 
purposes of VA compensation of 55 decibels in the right ear 
and 52 decibels in the left ear.  Speech audiometry revealed 
speech recognition ability of 92 percent in the right ear and 
of 100 percent in the left ear.  Thereafter, on the 
authorized audiological evaluation in December 2003, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
40
80
85
LEFT
30
20
50
80
85

These findings result in average hearing thresholds for 
purposes of VA compensation of 58 decibels in the right ear 
and 59 decibels in the left ear.  Speech audiometry revealed 
speech recognition ability of 92 percent in the right ear and 
of 90 percent in the left ear.

Applying the pertinent criteria above to the instant case, 
the most relevant evidence to consider is contained in the 
reports from the VA audiological evaluations detailed above.  
See Francisco v. Brown, 7 Vet. App. at 55 (1994); Lendenmann, 
3 Vet. App. at 345, 349.  From these findings, hearing acuity 
is, at worst, Level II in the right ear and Level III in the 
left ear.  It is noted that these findings do not represent 
exceptional hearing loss as described by 38 C.F.R. § 4.86, 
and represent noncompensable hearing loss under Table VII.  
Therefore, the proper rating for the service connected 
bilateral hearing loss has been assigned, and there is no 
basis for a higher schedular rating for this condition.  

In summary, and as indicated above, ratings for hearing loss 
are determined by a mechanical application of the Rating 
Schedule to the audiometric findings.  Lendenmann, supra, 3 
Vet. App. at 345.  Application of the Rating Schedule 
provisions to the above audiometric findings does not warrant 
the assignment of a compensable rating.  The Board has also 
reviewed the claim for a compensable rating in view of the 
guidance in Fenderson, supra.  The RO has noted consideration 
of all pertinent evidence, and has assigned the 
noncompensable rating since the effective date of the grant 
of service connection.  The Board, on appellate review, 
concurs with that rating.  The logic set forth above, in 
determining that a compensable rating is not warranted, is 
the same as used to determine that higher "staged" ratings 
are not warranted for an earlier time.  Thus, a compensable 
rating is not warranted for any portion of the time period in 
question.

Also considered by the Board have been the provisions of 
38 C.F.R. § 3.321(b)(1).  However, neither frequent 
hospitalization nor marked interference with employment due 
to the veteran's service-connected hearing loss has been 
alleged or shown, and there is no other evidence that this 
condition involves such disability that an extraschedular 
rating would be warranted under section 3.321(b)(1).  The 
Board therefore finds that further consideration or referral 
of this matter under the provisions of 38 C.F.R. § 3.321 is 
not necessary or appropriate.
 
The Board appreciates the sincerity of the veteran's belief 
in the merits of his claim.  However, as sympathetic as it 
might be in the matter, the Board is not permitted to reach 
medical determinations without considering independent 
medical evidence to support its findings, and must cite to 
competent evidence of record to support its conclusions.  See 
Rucker v. Brown, 10 Vet. App. 67, 74 (1997), citing Colvin v. 
Derwinski, 1 Vet. App. 171 (1991), and Hatlestad v. 
Derwinski, 3 Vet. App. 213 (1992).  Moreover, although the 
veteran argues that his service-connected disability is more 
severe than is contemplated by the noncompensable rating 
currently assigned, his lay assertions as to the severity of 
his disability must be considered less probative than the 
findings of skilled professionals.  See Espiritu, 2 Vet. App. 
at 492, 495 (1992).  As discussed above, the recent VA 
audiometric findings are controlling in this case, and these 
findings are consistent with a noncompensable rating.  See 
Lendenmann, 3 Vet. App. at 345.  In short, therefore, as the 
probative weight of the negative evidence exceeds that of the 
positive, entitlement to a compensable rating for bilateral 
hearing loss must be denied.  See Gilbert, supra.  


ORDER

Entitlement to service connection for lumbosacral strain is 
denied. 

Entitlement to service connection for tinnitus is denied. 

Entitlement to a compensable rating for a nose deflection is 
denied. 

Entitlement to a compensable initial rating for bilateral 
hearing loss is denied. 


___________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


